Citation Nr: 0731390	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The appellant served in the military from September 1966 to 
December 1968; he was discharged under "other than honorable 
conditions."

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision by the Regional Office (RO), which 
determined the appellant's discharge from the military was 
under conditions other than honorable and, therefore, does 
not entitle him to Department of Veterans Affairs (VA) 
benefits.  The RO also explained that his claim previously 
had been denied in September 2000 and enclosed a copy of that 
administrative decision for his review.

In November 2005 the appellant had a hearing before a 
Veterans Law Judge who has since retired from the Board.  So 
the Board contacted the appellant in July 2007 and informed 
him of this and offered him another hearing before a judge 
that will ultimately decide his appeal.  He responded in 
August 2007 that he did not want another hearing.

The Board already had remanded this case to the RO in July 
2006, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development - including obtaining 
evidence confirming the appellant's character of discharge 
had been upgraded.


FINDINGS OF FACT

1.  There was an initial administrative decision in September 
2000 determining the appellant's discharge from the military 
under other than honorable conditions was a bar to him 
receiving VA benefits.  He did not timely appeal that 
determination.

2.  The additional evidence since received does not relate to 
an unestablished fact necessary to substantiate this claim - 
including in terms of establishing he now has a qualifying 
discharge, rather is merely cumulative or redundant of 
evidence already on file and does not raise a reasonable 
possibility of substantiating this claim.


CONCLUSION OF LAW

The September 2000 administrative decision that determined 
the appellant is ineligible for VA benefits is final; new and 
material evidence has not been received since that decision 
to reopen this claim.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.12, 3.104, 3.156, 20.200, 20.201, 
20.300, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp.2006) was signed into law on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded claim requirement and amended VA's duties 
to notify and assist claimants and their representatives in 
substantiating claims, including in terms of apprising them 
of specifically who - the claimant or VA, is responsible for 
obtaining the supporting evidence.  However, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for 
VA [non-service-connected (NSC)] pension benefits.  
Therefore, if a soldier with only peacetime service sought 
pension, no level of assistance would help him prove the 
claim; and if VA were to spend time developing this type of 
claim, some other veteran's claim, where assistance would be 
helpful, would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller).  Thus, for 
this same reason, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
inapplicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

Turning now to the question of whether new and material 
evidence has been submitted to reopen the issue of whether 
the character of the appellant's discharge constitutes a bar 
to VA benefits, the last determination was in September 2000 
when the RO concluded the offense he was found guilty of 
during service was felonious assault under Article 128.  And 
as a consequence of that, he was discharged from the military 
under "other than honorable conditions" by reason of the 
sentence of a general court-martial.  The character of his 
discharge, in turn, acted to bar him from receiving VA 
benefits for his entire period of military service.  He did 
not file a timely notice of disagreement (NOD) in response to 
that September 2000 administrative decision.  So that 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

In order to reopen a claim that, as here, has been previously 
denied and is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  The regulation 
defining what constitutes new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
And since the appellant's petition to reopen his claim was 
received in March 2004, well after that delimiting date, 
the amended version of 38 C.F.R. §3.156(a) applies in his 
current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).



To be considered a "veteran," a person must have had active 
service and been discharged or released therefrom under 
conditions "other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2006).  Compensation and most other VA 
benefits are barred if they are claimed with reference to a 
period of service which is found to be dishonorable for VA 
purposes.  38 C.F.R. § 3.12(a).  When a serviceman is given 
an other than honorable discharge by the service department, 
VA decides whether the character of such discharge is 
dishonorable for VA purposes.

The legal bar at issue in the present case, and the one 
relied on by the RO, is found in 38 C.F.R. § 3.12(b)(2), 
which provides that benefits are not payable where the former 
service member was discharged or released by reason of the 
sentence of a general court-martial.  However, 38 C.F.R. 
§ 3.12(b) provides an exception to the bar to benefits only 
if the individual was insane at the time of the offense which 
caused the discharge.   

Based on the grounds stated in the September 2000 
administrative decision that determined the appellant's other 
than honorable discharge issued by general 
court-marital acted to bar him from benefits for his entire 
period of active service, new and material evidence would 
consist of evidence showing his discharge has been upgraded.

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine does 
not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 
(1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. 
Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 
145 (1996).

Here, there is still no disputing the appellant's military 
service ended with issuance of an other-than-honorable 
discharge due to the felonious assault under Article 128, for 
which he was sentenced to eight months' of hard labor, 
forfeiture of $65.00 per month pay, reduction to the grade of 
Private E-1, and a bad conduct discharge.


There is no question the appellant was convicted by general 
court-marital of felonious assault, and that his conviction 
served as the basis for his other-than-honorable discharge.

The additional evidence received since the September 2000 
administrative decision consists of personal statements and 
testimony from the appellant, several supporting lay 
statements attesting to his character, VA and private 
treatment records showing a variety of disorders, his 
personnel and service medical records, as well as other 
records he submitted concerning the missions he participated 
in during service.  But he does not dispute that he was 
convicted by general court-martial of felonious assault under 
Article 128.

These additional submissions since the September 2000 
administrative decision simply do not support a conclusion 
that the appellant should not be barred from receiving VA 
benefits because of the character of his discharge.  The 
Board's primary reason for remanding this case in July 2006 
was to try and obtain evidence confirming his allegation that 
his discharge had been upgraded from "bad conduct" to 
"undesirable" or perhaps that he met the requirements of 
some other exception, such as having been legally insane at 
the time of the incident in question.  See Hayes v. Brown, 7 
Vet. App. 420, 423 (1995) (citing 10 U.S.C.. §§ 1552, 1553; 
38 U.S.C. § 5303(a), (b), (e); 38 C.F.R. § 3.12(b), (c)(2), 
(c)(6), (e), (f), (g).  See also 38 C.F.R. § 3.354; Helige v. 
Principi, 4 Vet. App. 32, 33-34 (1993).

Unfortunately, even since the remand, the claims file 
continues to reflect that the appellant was convicted of 
felonious assault by general court-marital that permitted the 
RO in September 2000 to conclude he was therefore barred from 
VA benefits.  The critical questions as to whether the 
character of his discharge constitutes a bar to VA benefits, 
were and remain whether his discharge has ever been upgraded 
or whether he was found legally insane at the time he 
committed the offense which caused his discharge under other 
than honorable conditions.  


Even the additional evidence received since the initial 
September 2000 determination does not adequately address 
these fundamental questions.  So nothing has changed from a 
factual standpoint since September 2000.  There remains a 
lack of evidence confirming the appellant's discharge has 
been upgraded and there still is nothing in the record to 
showing he was legally insane at the time he committed the 
felonious offense.  He therefore continues to be ineligible 
for VA benefits, absent any evidence to the contrary.  
Without this refuting evidence his claim continues to lack 
legal entitlement under the applicable provisions, and it 
remains subject to denial on the basis of a lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the additional evidence 
received since September 2000 is not new and material and 
does not serve to reopen the issue of whether the character 
of the appellant's discharge constitutes a bar to VA benefits 
for his entire period of military service.


ORDER

The petition to reopen the issue of whether the character of 
the appellant's discharge constitutes a bar to VA benefits is 
denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


